DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 08/15/2022 has been entered.  Claims 1, 33, 35, 41, and 44 have been amended.  Claims 28-30, 34, and 39 have been cancelled.  Claims 48-54 have been added.  Claims 25, 27, 31-33, 35-38, 40-54 are still pending in this application, with claims 25, 41, and 44 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-28, 31-43, and 45-51 is rejected under 35 U.S.C. 103 as being unpatentable over Pickard et al. (US 2010/0290222 Hereinafter Pickard) in view of Couillard et al. (US 2019/0004217 Hereinafter Couillard).
Regarding claim 25, Pickard teaches at least one excitation source (31, Fig. 4, Paragraph 0161) producing electromagnetic radiation having a first wavelength and producing electromagnetic radiation having a second wavelength (Paragraph 0104 teaches the LEDs being ultraviolet, visible, or infrared, Paragraph 0105 teaches that the LED is a plurality of LEDs and Paragraph 0107 teaches one or more light emitter of two or more types); 
a light output structure (35, Fig. 4, Paragraph 0161) configured to display colors emitting therefrom; and 
a plurality of excitable particles (phosphor, Paragraph 0162), 
wherein different subsets of the excitable particles are each configured to output a color spectrum in response to excitation by the at least one excitation source (Paragraph 0162).
Pickard fails to teach the excitable particles being molded and are each configured to output a different narrow color spectrum.
Couillard teaches a light output structure (219, Fig. 5c, Paragraphs 0073-0075) comprising a molded material (209a and 205, Fig. 5, Paragraph 0059, Specifically 201 is the mold with 209a and 205 being molded inside of the mold given that it holds that shape) and configured to display colors emitting therefrom (Paragraphs 0073-0075);
a plurality of excitable particles (Quantum dots, Paragraphs 0073-0075) intermixed with the molded material, 
wherein a first subset of the excitable particles is configured to output a different narrow color spectrum (Paragraph 0073-0075) in response to excitation by the electromagnetic radiation having the first wavelength (blue, Paragraphs 0073-0075), and 
wherein a second subset of excitable particles is configured to output a different narrow color spectrum in response to excitation by the electromagnetic radiation.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the phosphor of Pickard and modified the lens 35 to include with the quantum dots of Couillard, in order to allow the user to choose different shapes and sized to alter the emission of the white light as well as improved conversion of light (Couillard Paragraphs 0073-0074).
The Examiner points out that in combination “the second set of excitable particles is configured to output a different narrow color spectrum in response to excitation by the” is taught by Couillard and that these phosphors would be excited by the electromagnetic radiation having the second wavelength of Pickard.

Regarding claim 27, Pickard teaches the combined spectrum of the color spectrum of each of the different subsets produces a white light profile (Paragraph 0162).
Couillard teaches the combined spectrum of the color spectrum of each of the different subsets produces a white light profile (Paragraph 0080).

Regarding claim 31, Pickard teaches the light output structure is a lens (35, Fig. 4).

Regarding claim 32, Pickard teaches the light output structure is a lens of a headlight assembly configured to receive each of the color spectrums and to output a blended light (Paragraph 0162, Specifically the headlight assembly is configured to receive each of the colors of the spectrum and outputs a blended light given paragraph 0162 teaches the light being white; additionally the limitation “configured to” means that it only must be capable of receiving each color of the spectrum not that it actually needs to be what is being done in the prior art).

Regarding claim 33, Pickard teaches excitation of each of the subsets of the plurality of excitable particles simultaneously produces a blended color (Paragraph 0162).
Couillard teaches excitation of each of the subsets of the plurality of excitable particles simultaneously produces a blended color (Paragraphs 0073-0075 teaches different Quantum dots being mixed thereby providing a mixed color).

Regarding claim 35, Pickard teaches the at least one excitation source includes a diode (Paragraph 0104 teaches the LEDs being ultraviolet, visible, or infrared, Paragraph 0105 teaches that the LED is a plurality of LEDs and Paragraph 0107 teaches one or more light emitter of two or more types).

Regarding claim 36, Pickard teaches diode is a blue LED (Paragraph 0162).

Regarding claim 37, Pickard teaches the plurality of excitable particles are disbursed within a structure (Paragraph 0161, specifically the structure is the structure of the phosphor), and wherein the structure is positioned between the at least one excitation source and a reflector (Fig. 4, specifically the light is being emitted from the light source passed through a phosphor and being reflected off of the reflector).
Couillard teaches the different subsets of excitable particles are distributed within a structure (encapsulant, Paragraph 0055).

Regarding claim 38, Pickard fails to teach the photoluminescence of the excitable particles are tunable by changing their crystal composition.
Couillard teaches the photoluminescence (quantum dots, Paragraph 0077) of the excitable particles are tunable by changing their crystal composition (Paragraphs 0077-0080).

Regarding claim 40, Pickard fails to teach the photo-luminescent particles are quantum dots.
Couillard teaches the photo-luminescent particles are quantum dots (quantum dots, Paragraph 0077).

Regarding claim 41, Pickard teaches activating a first excitation source (31 specifically UV, Fig. 4, Paragraph 0104 teaches the LEDs being ultraviolet, visible, or infrared, Paragraph 0105 teaches that the LED is a plurality of LEDs and Paragraph 0107 teaches one or more light emitter of two or more types) to produce electromagnetic radiation having a first wavelength;
activating a second excitation source (another 31 specifically IR Paragraph 0104 teaches the LEDs being ultraviolet, visible, or infrared, Paragraph 0105 teaches that the LED is a plurality of LEDs and Paragraph 0107 teaches one or more light emitter of two or more types) to produce electromagnetic radiation having a second wavelength; 
exciting different subsets (specifically the phosphor is made up of different subsets of particles given that the phosphor isn’t only one particle) of excitable particles by the electromagnetic radiation having the first and second wavelengths, respectively, where each subset produces a color spectrum (specifically the phosphor emits at least one color of the spectrum in order to convert blue light into white light, Paragraphs 0161 and 0162).
Pickard fails to teach different subsets of excitable particles intermixed with a molded material of a light output structure, the excitable particles are each configured to output a different narrow color spectrum.
Couillard teaches exciting different subsets (Specifically red and green, Paragraphs 0073-0075) of excitable particles intermixed with a molded material (209a and 205, Fig. 5, Paragraph 0059, Specifically 201 is the mold with 209a and 205 being molded inside of the mold given that it holds that shape) of a light output structure (201, Fig. 5c) by the electromagnetic radiation (from the light source 203), respectively, where each subset produces a different narrow color spectrum (Paragraphs 0073-0075 teaches different colors of QD which provide different wavelengths).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the phosphor of Pickard and modified the lens 35 to include with the quantum dots of Couillard, in order to allow the user to choose different shapes and sized to alter the emission of the white light as well as improved conversion of light (Couillard Paragraphs 0073-0074).

Regarding claim 42, Pickard teaches providing the different subsets (specifically the different subsets are just different phosphor particles which are all in the phosphor, Paragraph 0162) of excitable particles intermixed within a structure to produce a distributed light output (Paragraph 0161, specifically the structure is the structure of the phosphor).

Regarding claim 43, Pickard teaches directing the distributed light output through a lens (35, Fig. 4, Paragraphs 0161 and 0162).

Regarding claim 45, Pickard teaches the plurality of excitable particles are distributed in a lens of the light assembly (Paragraphs 0111-0112 and 0162 specifically the phosphor is in an encapsulant around the LED).
Pickard fails to teach the excitable particles required in claim 25.
Couillard teaches the plurality of excitable particles (205, Fig. 5C, Paragraph 0077) are distributed in one of a lens (201, Fig. 5C) of the light assembly.

Regarding claim 46, Pickard teaches plurality of excitable particles are molded in a lens of the light assembly (Paragraph 0162 specifically the phosphor is in an encapsulant around the LED).
Pickard fails to teach the excitable particles required in claim 25.
Couillard teaches plurality of excitable particles (205, Fig. 5C, Paragraph 0077) are molded in a lens (201, Fig. 5C) of the light assembly.

Regarding claim 47, Pickard teaches the light assembly includes a lens (Paragraphs 0111-0112 encapsulant of the lens) of the light assembly, wherein the plurality of excitable particles are in the lens (Paragraphs 0111-0112).
Pickard fails to teach the correct excitable particles and the lens being molded from a polymer material, and wherein the plurality of excitable particles are co-molded into the polymer material
Couillard teaches the light assembly includes a lens (201, Fig. 5C, Paragraph 0005) of the light assembly molded from a polymer material (Paragraph 0005, Fig.5C), wherein the plurality of excitable particles (205, Fig. 5C, Paragraph 0077) are co-molded into the polymer material (Fig. 5C, Paragraphs 0076-0077).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the lens of Pickard with the polymer lens of Couillard, in order to provide a housing for the quantum dots which allow for the user to choose different shapes and sized to alter the emission of the white light as well as improved conversion of light and allowing dynamic dimming for each individual color (Couillard Paragraphs 0073-0074).

Regarding claim 48, Pickard teaches the at least one excitation source includes an ultraviolet (UV) light source (Paragraph 0104 teaches the LEDs being ultraviolet, visible, or infrared, Paragraph 0105 teaches that the LED is a plurality of LEDs and Paragraph 0107 teaches one or more light emitter of two or more types) configured to produce the electromagnetic radiation having the first wavelength as ultraviolet light.

Regarding claim 49, Pickard teaches the at least one excitation source includes an infrared (IR) light source (Paragraph 0104 teaches the LEDs being ultraviolet, visible, or infrared, Paragraph 0105 teaches that the LED is a plurality of LEDs and Paragraph 0107 teaches one or more light emitter of two or more types) configured to produce the electromagnetic radiation having the second wavelength as infrared light.

Regarding claim 50, Pickard teaches the first excitation source includes an ultraviolet (UV) light source (Paragraph 0104 teaches the LEDs being ultraviolet, visible, or infrared, Paragraph 0105 teaches that the LED is a plurality of LEDs and Paragraph 0107 teaches one or more light emitter of two or more types), and activating the first excitation source includes the UV light source producing the electromagnetic radiation having the first wavelength as ultraviolet light.

Regarding claim 51, Pickard teaches the second excitation source includes an infrared (IR) light source (Paragraph 0104 teaches the LEDs being ultraviolet, visible, or infrared, Paragraph 0105 teaches that the LED is a plurality of LEDs and Paragraph 0107 teaches one or more light emitter of two or more types), and activating the second excitation source includes the IR light source producing the electromagnetic radiation having the second wavelength as infrared light.

Claim(s) 44, 52, and 53 is rejected under 35 U.S.C. 103 as being unpatentable over Rains (US 2006/0072314) in view of Qiu et al. (US 2015/0159833 Hereinafter Qiu).
Regarding claim 44, Rains teaches a reflector (93 and 96, Fig. 6, Paragraph 0091-0093) for reflecting produced light, 
a material (96, Fig. 6 paragraph 0043 teaches the phosphor being in silicon nitride which looking at figure 6 to show that it is on a surface of the reflector) disposed on a surface of the reflector and comprising a plurality of excitable particles intermixed (Paragraph 0041 teaches red and green phosphor) with the material, wherein different subsets of the excitable particles are each configured to output different narrow spectrums of light (specifically the narrow spectrums are green and red) in response to excitation (Paragraph 0041); and 
an excitation source (107, Fig. 6) configured to excite the plurality of particles (Fig. 6).
Rains fails to explicitly teach that the structure comprising a molded material (however paragraph 0043 teaches the phosphor being in silicon nitride which looking at figure 6 seems to show that it is molded to the reflector).
Qiu teaches the structure (64, Fig. 11) comprising a molded material (Paragraphs 0054 and 0055).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of having the structure of Rains be a molded material as taught by Qiu, in order to teach a common method for making a structure as well as having the structure be a desired shape (Paragraphs 0054-0055).

Regarding claim 52, Rains teaches a combined spectrum of the different narrow spectrums of light produces a white light profile (abstract or Paragraphs 0039-0040).

Regarding claim 53, Rains teaches the excitation source comprises an ultraviolet (UV) light source (Paragraphs 0041-0042).

Claim(s) 54 is rejected under 35 U.S.C. 103 as being unpatentable over Rains (US 2006/0072314) in view of Qiu et al. (US 2015/0159833 Hereinafter Qiu) further in view of Pickard et al. (US 2010/0290222 Hereinafter Pickard).
Regarding claim 54, Rains teaches the different subsets of the excitable particles include a first subset of the excitable particles (the Red of the RGB, Paragraph 0045) configured to output a first narrow spectrum of light in response to excitation by ultraviolet (UV) light (Paragraphs 0041-0042), and wherein the different subsets of the excitable particles include a second subset of the excitable particles (green and blue of the RGB, Paragraph 0045) configured to output a second narrow spectrum of light different from the first narrow spectrum of light.
Rains fails to teach an infrared (IR) light.
Pickard teaches wherein the different subsets of the excitable particles include a second subset of the excitable particles (the particles over the IR LED) configured to output a second narrow spectrum of light different from the first narrow spectrum of light and in response to excitation by infrared (IR) light(Paragraph 0104 teaches the LEDs being ultraviolet, visible, or infrared, Paragraph 0105 teaches that the LED is a plurality of LEDs and Paragraph 0107 teaches one or more light emitter of two or more types).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added another LED which is an IR LED to the lighting device of Rains as taught by Pickard, in order to provide an additional light source thereby providing more light emission as well as reducing the amount of UV light emission which could accidentally be emitted from the lighting device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25, 27, 31-33, 35-38, 40-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically these arguments are moot given that they are newly provided requirements in the claims.
Argument for claim 25 and substantially the same as claim 41.
The applicant has argued that Pickard fails to teach “producing electromagnetic radiation having a first wavelength and producing electromagnetic radiation having a second wavelength” and “wherein a first subset of excitable particles is configured to output a different narrow color spectrum in response to excitation by the electromagnetic radiation having the second wavelenth. While this argument has been fully considered it is not persuasive. The Examiner points out with regards to the first part of the argument Pickard teaches Paragraph 0104 teaches the LEDs being ultraviolet, visible, or infrared, Paragraph 0105 teaches that the LED is a plurality of LEDs and Paragraph 0107 teaches one or more light emitter of two or more types. Regarding the second part of the Argument Couillard teaches the required limitation as newly amended above.
The applicant has argued that Rains fails to teach “a molded material disposed on a surface of the reflector and comprising a plurality of excitable particles…”. While this argument has been fully considered it is not persuasive. The Examiner points out that Figure 6 points out a material disposed on a surface of the reflector and comprising a plurality of particles as required. Secondary reference Qiu is used to teach that molding a structure out of a material is well known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/            Examiner, Art Unit 2875